Order entered January 2, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00904-CV

                 IN THE INTEREST OF D.P.B. AND D.Z.B., CHILDREN

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-05-12682

                                           ORDER
       We REINSTATE this appeal.

       By order dated November 7, 2017, we abated this appeal pending resolution of

appellant’s petition for writ of mandamus. On December 19, 2017, the Court conditionally

granted the petition for writ of mandamus and directed the trial court to issue a ruling vacating

the June 16, 2017 default contempt order. The trial court has complied. Because the order that

is the subject of this appeal has now been vacated, it appears this appeal is now moot.

Accordingly, we ORDER appellant to file, within ten days, a motion to dismiss this appeal or a

letter explaining why this appeal should not be dismissed. We caution appellant that failure to

comply may result in dismissal of the appeal without further notice.

                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE